Title: From George Washington to John Pierce, 5 March 1783
From: Washington, George
To: Pierce, John


                        
                            Sir,
                            Newburgh Mar. 5th 1783.
                        
                        I am about revising my Accts with the public from the beginning, in order to make a thorough digest of them
                            for Settlement.
                        In going over them, I find I have given credit for some advances with which I am not charged in the Acct you
                            sent me last; particularly 1000 Dollars paid to Colo. Tilghman Decr 10th 1781—and the like sum to Lt Colfax the 7th of
                            Feby following. On the other hand, it is not impossible but that I may have omitted credits which ought to have been
                            given—I beg therefore you will let me know with precision the whole amount from all the Offices, of Monies charged to me—or
                            others for my use—that I may be able to comprehend & draw the whole into one point of view.
                        I wish to know also, whether Genl McDougall stands charged with a Sum in Specie in your Books—the Treasury
                            Books—or Registers Office, with a Sum in Specie for Secret Services between the first of Jany & Middle of March
                            1779—and if such charges should appear, to what amount, & to whom paid for his use. This information is necessary
                            in the liquidation of my Accts.
                        On the 27th Ulto I requested to know whether I stood charged with any sum in your Books between Feby
                            & May 1777—to whom it was paid—for what sum—and the precise date. I pray you to give me answers to these points by
                            the first Post after this letter reaches you. I am Sir Yr Most Obt Sert
                        
                            Go: Washington 
                        
                    